DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               1)  Claim 1, “ An apparatus ” is not clear. It should be recited as  “ A maintenance management apparatus”.             
               2)  Claims 2-18,  “ The apparatus  ” is not clear. It should be recited as  “ The  maintenance management apparatus”.             
               3)  Claim 19  “ A method”  is not clear. It should be recited as  “ A maintenance management method ”.             


Claim Rejections - 35 USC § 101
6.               35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.           Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") claimed as a product without any structural recitations; and because a computer readable storage medium can be comprised of transitory matter (ie. Carrier waves). 

8.               The claim(s) does/do not fall within at least one of the four categories of patent eligible 

subject matter because claim 20,   “A storage medium having stored thereon a program …….”,

 variations of the  term “storage medium”, for example in the  term “computer readable storage 

medium” are not considered to limit a media claim to non-transitory embodiments because content 

may be considered to be stored on a signal during propagation and because many disclosures conflate 

storage media and signals.  
         
                For example, US Patent 6,286,104 discloses: “the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave”.  
See the Board decision in ex parte Mewherter (10/685,192) where the Board affirmed 101 rejection of a “machine readable storage medium”.  
While, per MPEP 2111.01 IV, applicant may act as his own lexicographer, to do so they “must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”.
       The spec includes no special definition to modify the plain meaning of the term “storage medium” (see MPEP 2111.01 IV), so the broadest reasonable interpretation of the claim encompasses ineligible signal embodiments.

             Variations of the term “storage”, for example in the term “computer readable storage medium” are not considered to limit a media claim to non-transitory embodiments because content may be considered to be stored on a signal during propagation and because many disclosures conflate storage media and signals.  For example, US Patent 6,286,104 discloses: “the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave”.  See the Board decision in ex parte Mewherter (10/685,192) where the Board affirmed 101 rejection of a “machine readable storage medium”.  The decision is precedential, and while even precedential Board decisions are not considered to be examining guidance, the decision can be cited in an examiner’s answer.

Note that the decision also refers to Official guidance in the form of training delivered to the Corps: U.S. Patent & Trademark Office, Evaluating Subject Matter Eligibility Under 35 USC § 101 (Aug. 2012 Update); pp. 11-14, available at http://www.uspto.gov/patents/law/exam/101_training_aug2012.pdf. 
Furthermore, according to the new  "Subject Matter Eligibility of Computer Readable Medium" memo dated January, 2010, https://patentlyo.com/media/docs/2012/06/101_crm_20100127.pdf  a claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by  adding the limitation store in “non-transitory"  or “tangible” computer readable storage medium to the claim. 
http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf 
"Subject Matter Eligibility of Computer Readable Medium" memo dated January, 2010,
https://patentlyo.com/media/docs/2012/06/101_crm_20100127.pdf


Claim Rejections - 35 USC § 102
9.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




11.             Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Clement et al (US 20060007396 A1 in IDS).
             Regarding Claims 1, 19, 20, Clement et al teaches an apparatus and method comprising: a determination unit configured to determine a first region to be viewed by a user in a display screen (Fig. 2, Paragraph 0013; "a display items occurs, which starts a recognition timer (step 20)"); 
a detection unit configured to detect a user's visual line (Fig. 2, Paragraph 0013; "A gaze point of the operator is then determined via the data from the gaze tracking apparatus 16 (Step 22)”);  and
 a display control unit configured to change a display mode of the first region in response to the first region being not viewed. (( Fig.2, Paragraph 0015;  " if the gaze point does not lie within the hot zone at all or does not lie within the hot zone for the hot zone time period before the length of time set by the recognition timer expires, the updated item is not considered to have been recognized and its attention priority is escalated (step 36). For example, techniques, such as dimming the rest of the display, flashing, or an audible alarm can be used to escalate item attention priority”) . (Figs. 1-2, Paragraph 0008-0015).

             Regarding Claim 2, Clement et al teaches the apparatus, wherein the detection unit is configured to detect a second region viewed by the user in the display screen, and the display control unit is configured to change the display mode of the first region in response to a difference between the first region and the second region. (Fig. 2, Paragraph 0013-0015).

             Regarding Claim 3, Clement et al teaches the apparatus wherein the display control unit is configured to restore the display mode of the first region to its state before change in response to a coincidence between the first region and the second region. (Fig. 2, Paragraph 0013-0015).

             Regarding Claim 4, Clement et al teaches the apparatus wherein the display control unit is configured to change at least one of a display position of the first region, a display color of the first region, brightness of the first region, a display size of the first region, character decoration of a text in the first region, a display color of the text in the first region (Fig. 2, Paragraph 0002, 0013), or a display size of the text in the first region. (Fig. 2, Paragraph 0002, 0013-0015).

             Regarding Claim 5, Clement et al teaches the apparatus wherein the display control unit is configured to change at least one of a display position of the first region, a display color of the first region, brightness of the first region, a display size of the first region, character decoration of a text in the first region, a display color of the text in the first region (Fig. 2, Paragraph 0002, 0013), or a display size of the text in the first region. (Fig. 2, Paragraph 0002, 0013-0015).
             Regarding Claim 6, Clement et al teaches the apparatus wherein the display control unit is configured to change at least one of a display position of the first region, a display color of the first region, brightness of the first region, a display size of the first region, character decoration of a text in the first region, a display color of the text in the first region (Fig. 2, Paragraph 0002, 0013), or a display size of the text in the first region. (Fig. 2, Paragraph 0002, 0013-0015).

             Regarding Claim 7, Clement et al teaches the apparatus further comprising: an acquisition unit configured to acquire data about a plurality of devices existing in a plant; and a display unit configured to display data about a plurality of devices on a plurality of regions in the display screen, wherein the determination unit is configured to determine, in response to occurrence of an abnormality in any data acquired by the acquisition unit, a display region of the data in which the abnormality has occurred as the first region.  (Fig. 1-2, Paragraph 0004, 0009-0016).
             Regarding Claim 8, Clement et al teaches the apparatus further comprising: an acquisition unit configured to acquire data about a plurality of devices existing in a plant; and a display unit configured to display data about a plurality of devices on a plurality of regions in the display screen, wherein the determination unit is configured to determine, in response to occurrence of an abnormality in any data acquired by the acquisition unit, a display region of the data in which the abnormality has occurred as the first region. (Fig. 1-2, Paragraph 0004, 0009-0016).
             Regarding Claim 9, Clement et al teaches the apparatus further comprising: an acquisition unit configured to acquire data about a plurality of devices existing in a plant; and a display unit configured to display data about a plurality of devices on a plurality of regions in the display screen, wherein the determination unit is configured to determine, in response to occurrence of an abnormality in any data acquired by the acquisition unit, a display region of the data in which the abnormality has occurred as the first region. (Fig. 1-2, Paragraph 0004, 0009-0016).
             Regarding Claim 10, Clement et al teaches the apparatus further comprising: an acquisition unit configured to acquire data about a plurality of devices existing in a plant; and a display unit configured to display data about a plurality of devices on a plurality of regions in the display screen, wherein the determination unit is configured to determine, in response to occurrence of an abnormality in any data acquired by the acquisition unit, a display region of the data in which the abnormality has occurred as the first region. (Fig. 1-2, Paragraph 0004, 0009-0016).
             Regarding Claim 11, Clement et al teaches the apparatus further comprising: an acquisition unit configured to acquire data about a plurality of devices existing in a plant; and a display unit configured to display data about a plurality of devices on a plurality of regions in the display screen, wherein the determination unit is configured to determine, in response to occurrence of an abnormality in any data acquired by the acquisition unit, a display region of the data in which the abnormality has occurred as the first region. (Fig. 1-2, Paragraph 0004, 0009-0016).


             Regarding Claim 12, Clement et al teaches the apparatus further comprising: an acquisition unit configured to acquire data about a plurality of devices existing in a plant; and a display unit configured to display data about a plurality of devices on a plurality of regions in the display screen, wherein the determination unit is configured to determine, in response to occurrence of an abnormality in any data acquired by the acquisition unit, a display region of the data in which the abnormality has occurred as the first region. (Fig. 1-2, Paragraph 0004, 0009-0016).

             Regarding Claim 13, Clement et al teaches the apparatus further comprising an alarm unit configured to emit an alarm sound in response to the occurrence of the abnormality, wherein the alarm unit is configured to set a volume of the alarm sound smaller than a reference volume in response to the first region being viewed. (Fig.2; Paragraph 0003-0004, 0015-0016).
             Regarding Claim 14, Clement et al teaches the apparatus further comprising an alarm unit configured to emit an alarm sound in response to the occurrence of the abnormality, wherein the alarm unit is configured to set a volume of the alarm sound smaller than a reference volume in response to the first region being viewed. (Fig.2; Paragraph 0003-0004, 0015-0016).
             Regarding Claim 15, Clement et al teaches the apparatus further comprising an alarm unit configured to emit an alarm sound in response to the occurrence of the abnormality, wherein the alarm unit is configured to set a volume of the alarm sound smaller than a reference volume in response to the first region being viewed. (Fig.2; Paragraph 0003-0004, 0015-0016).
             Regarding Claim 16, Clement et al teaches the apparatus further comprising an alarm unit configured to emit an alarm sound in response to the occurrence of the abnormality, wherein the alarm unit is configured to set a volume of the alarm sound smaller than a reference volume in response to the first region being viewed. (Fig.2; Paragraph 0003-0004, 0015-0016).
             Regarding Claim 17, Clement et al teaches the apparatus further comprising an alarm unit configured to emit an alarm sound in response to the occurrence of the abnormality, wherein the alarm unit is configured to set a volume of the alarm sound smaller than a reference volume in response to the first region being viewed. (Fig.2; Paragraph 0003-0004, 0015-0016).
             Regarding Claim 18, Clement et al teaches the apparatus further comprising an alarm unit configured to emit an alarm sound in response to the occurrence of the abnormality, wherein the alarm unit is configured to set a volume of the alarm sound smaller than a reference volume in response to the first region being viewed. (Fig.2; Paragraph 0003-0004, 0015-0016).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622